




INDEPENDENT CONTRACTOR AGREEMENT


THIS INDEPENDENT CONTRACTOR AGREEMENT (this "Agreement"), is made and
entered into on this 31st day of July, 2007 (the "Effective Date"), by and
between ONE WORLD ENERGY CORPORATION, a Nevada corporation, and RALPH SMITH &
SON, INC., a Pennsylvania corporation.  As used in this Agreement, the term
“OWEC” shall mean One World Energy Corporation, or an Applicable One World
Affiliate (as defined below), as the context requires.  As used in this
Agreement, the term “Independent Contractor” shall mean Ralph Smith & Son, Inc.,
or an Applicable Smith Affiliate (as defined below), as the context requires.


WHEREAS, OWEC and Independent Contractor have entered into a Contract Mining
Agreement, dated as of July 31st, 2007 (the “Nowrytown No.1 Agreement”),
pursuant to which OWEC agreed to retain Independent Contractor as the operator
of the surface coal mining operation and related surface facilities located in
Indiana County, Pennsylvania known as the “Nowrytown No.1 Mine”, and Independent
Contractor agreed to perform the Work (as defined therein), subject to the terms
and conditions set forth therein; and


WHEREAS, OWEC and Independent Contractor intend to enter into one or more
additional contract mining agreements (each, an “Additional
Agreement”), pursuant to which OWEC, or an affiliate of OWEC (the “Applicable
One World Affiliate”), will retain Independent Contractor, or an affiliate of
Independent Contractor (the “Applicable Smith Affiliate”), as an operator of a
surface coal mining operation and related surface facilities (each, an
“Additional Project”).


NOW, THEREFORE, in consideration of the strict and mutual performance and
observance of the terms, conditions, covenants, and agreements hereinafter set
forth, and intending to be legally bound, OWEC and Independent Contractor agree
as follows:


Section 1—Net Profit. Under any Additional Agreement, Independent Contractor
shall be entitled to forty percent (40%) of the Net Profit (as defined in the
Nowrytown No.1 Agreement), including without limitation, expenses incurred under
such Additional Agreement, debt service expenses and royalties, attributable to
the Additional Project, during the term of such Additional Agreement.


Section 2—Operating Capital. Under any Additional Agreement, OWEC shall provide
all operating capital and furnish all of the equipment, tools, machinery, parts,
supplies and other items that may be required from time to time to perform to
perform the Work relating to the Additional Project as contemplated in the
Additional Agreement.  Under any Additional Agreement, OWEC shall reimburse
Independent Contractor all reasonable expenses incurred by Independent
Contractor related to the Additional Project.


Section 3—Right of First Refusal.  Under any Additional Agreement, before OWEC
engages any other entity for any other coal mining project, Independent
Contractor shall have a right of first refusal to be engaged as the operator of
such project on the same terms and conditions offered to such other entity.
Independent Contractor may exercise its right of first refusal within ten (10)
days of its receipt of a written notice of such offer.


              Section 4—Integration. This Agreement contains the entire
understanding and agreement of the parties with regard to the transactions
contemplated hereunder and it supersedes all prior agreements, arrangements and
understandings between the parties relating to the subject matter of this
Agreement.


Section 5—Choice of Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Pennsylvania.


Section 6—Headings.  The headings appearing in this Agreement are for
convenience of reference only and shall not be construed as affecting in any way
the meaning of the provisions of this Agreement.


Section 7—Modification.  This Agreement shall not be modified, changed or
terminated, in whole or in part, except by written agreement, signed by all
parties hereto or their respective successors-in-interest.


Section 8—Counterparts.  This Agreement may, for convenience, be executed in
several counterparts, each of which shall be deemed to be an original and all of
which, taken together, shall constitute one Agreement.


IN WITNESS WHEREOF, the parties have caused their corporate names to be signed
hereto by their officers duly authorized.


ONE WORLD ENERGY CORPORATION




/s/ Ashvin Mascarenhas
By: ___________________________
Ashvin Mascarenhas, President






RALPH SMITH & SON, INC.




/s/ Ralph Smith
By: ___________________________
Ralph Smith, President

 
 

--------------------------------------------------------------------------------

 
